Citation Nr: 9932180	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  98-04 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for gouty arthritis of the knees and feet.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
March 1985.  

This appeal arose from a December 1987 rating decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).  The RO granted the veteran's claim for 
entitlement to service connection for gouty arthritis of the 
knees and feet and assigned an initial evaluation of 10 
percent.  

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

First and foremost, the Board has carefully considered the 
evidence compiled by and on behalf of the veteran and 
determined that his claim is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  In general, an 
assertion that a service-connected disability has worsened is 
sufficient to well ground a claim for entitlement to an 
increased evaluation.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

VA only has a duty to assist when a well-grounded claim is 
submitted.  In Morton v. West, 12 Vet.App. 477 (1999), the 
Court concluded that the Secretary, by regulation, Manual, 
and/or Compensation and Pension (C&P) policy cannot eliminate 
the condition precedent placed by Congress upon the inception 
of his duty to assist.  Absent the submission and 
establishment of a well-grounded claim, the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim.  See also Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  Because the veteran has submitted a well-
grounded claim for entitlement to an increased evaluation, 
there is a duty to assist with development of his claim.  

The veteran was last examined by VA in August 1997. On that 
examination, range of motion of the knees was reported in 
terms of degrees.  However, there was no indication as to 
whether or not there was pain on motion of the knees and if 
so, at what point pain was noted.  After a discussion as to 
tenderness of the toes it was noted that there was no 
limitation of motion.  However, ranges of motion expressed in 
degrees were not reported and there was no indication of 
where motion of the toes became tender or painful.  There was 
a notation of tenderness of the right medial malleolus but 
ranges of motion were not reported and there was no 
indication of where motion became painful.  

In addition, there was no discussion of other functional 
limitation including weakness, incoordination, and there was 
no discussion as to whether the veteran used (or required use 
of) an assistive device such as a cane or brace.  The veteran 
stated in his substantive appeal in March 1998 that he 
required use of a cane due to his symptoms and at his hearing 
before the Board in August 1999 he testified that he required 
use of either a cane or crutches.  In cases of evaluation of 
orthopedic injuries there must be adequate consideration of 
functional impairment including impairment from painful 
motion, weakness, fatigability, and incoordination.  See 
38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Finally, the examiner did not discuss whether there was 
active disease or only residuals.  The diagnostic code for 
gouty arthritis provides that gouty arthritis may be rated 
either as an active process or according to residuals.  
38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5017 (1999).  


The Board is of the opinion that the veteran needs another 
examination to obtain a more current and complete assessment 
of the extent of disability from the service-connected 
disorder.  

VA treatment records through 1996 are associated with the 
claims folder.  The veteran reported on VA examination in 
August 1997 that he had received VA treatment from November 
1994 through 1997.  To the extent that more current treatment 
records exist, these should be obtained.  

At his hearing before the Board, the veteran asserted that 
arthritis was also affecting joints other than his feet and 
knees.  On VA examination in August 1997 there was evidence 
that he was also having pain in the left elbow.  As gouty 
arthritis can be rated as an active process as well as by 
residuals affecting separate joints, a determination as to 
whether other joints than the knees and feet are affected by 
gouty arthritis is inextricably intertwined with the 
certified issue on appeal.  The extent of the service-
connected disability must be thoroughly detailed so that the 
disability can be adequately evaluated.  

The Board also notes that the veteran is claiming 
interference with work and he has asserted that he is 
participating in vocational rehabilitation.  The veteran may 
wish to provide lay statements, employment records and other 
evidence pertaining to the effect of his service-connected 
disability on his ability to work.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In summary, the Board is of the opinion that a current 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  


The Board also observes that the veteran is currently 
receiving one 10 percent rating for gouty arthritis.  
According to the RO's rating decision the 10 percent 
evaluation was assigned for not for an active process but for 
noncompensable limitation of motion of a major joint or a 
group of minor joints.  There is inadequate explanation for 
the rating to include the decision to only assign a single 10 
percent evaluation.  

When readjudicating the claim the RO must identify all major 
joints or groups of minor joints affected by residuals of 
gouty arthritis, and assign separate evaluations to the 
extent supported by the evidence of record.  A single 
evaluation may be assigned for gouty arthritis as an active 
process.  Ratings for an active process may not be combined 
with evaluations for residuals.  The higher evaluation will 
be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  

One more matter must be noted.  In the recent case of 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that in appeals from an initial assignment of a disability 
evaluation, ratings may be staged (i.e., different ratings 
may be assigned for different periods of time.  The veteran's 
appeal is from an initial grant of service connection and 
assignment of an initial evaluation.  The record does not 
reflect that the RO has considered the potential application 
of Fenderson.  

Pursuant to VA's duty to assist the appellant in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991), and to ensure that he is afforded due 
process, 38 C.F.R. § 3.103(a) (1999), the Board is deferring 
adjudication of the issue of entitlement to an initial 
evaluation in excess of 10 percent for gouty arthritis of the 
knees and feet pending a remand to the RO for further 
development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  

After obtaining any necessary 
authorization, the RO should request and 
associate with the claims file legible 
copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO should arrange for a VA 
examination of the veteran by an 
orthopedic surgeon in order to determine 
the nature and extent of severity of the 
service-connected gouty arthritis.  Any 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  

The examiner should determine whether or 
not the veteran suffers from an active 
disease process or residuals and record 
pertinent medical complaints, symptoms, 
and clinical findings, including 
specifically active and passive range of 
motion of any affected joints.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.  The examiner 
should then make an assessment of the 
severity of the disability in terms of 
the rating criteria pertaining to gouty 
arthritis and the joints, and comment on 
the functional limitations, if any, 
caused by the appellant's service-
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1999).  

It is requested that the examiner provide 
explicit responses to the following 
questions:

(a) Does the service-connected disability 
cause subjectively or objectively 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
appellant to perform average employment 
in a civil occupation?  If the severity 
of these manifestations can not be 
quantified, the examiner must so 
indicate.

(b) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service-disability, the presence or 
absence of changes in condition of the 
skin indicative of disuse due to the 
service-connected disability, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability.

(c) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability, and if such overlap exists, 
the degree to which the nonservice-
connected problem creates functional 
impairment that may be dissociated from 
impairment caused by the service-
connected disability.  If the functional 
impairment created by the nonservice-
connected problem can not be dissociated, 
the examiner should so indicate.  Any 
opinions expressed must be accompanied by 
a complete rationale. 

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998). 

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue entitlement to an 
initial evaluation in excess of 10 
percent for gouty arthritis with 
consideration of all applicable laws, 
regulations, and case precedents.  The RO 
should fully rate the service-connected 
disability, assigning separate 
evaluations to the extent permitted by 
law.  The RO should also consider 
functional impairment as provided by 
DeLuca, and should consider whether 
staging of ratings is appropriate 
pursuant to Fenderson.  The RO should 
also document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1) (1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


